DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of Foreign Application No. EP 17176007, filed June 14, 2017 is acknowledged.

Response to Arguments
Applicant’s amendments and remarks filed 04/22/2022 have been fully considered by the examiner. 
Regarding applicants directed to the rejection of claims under 35 USC § 112(b), upon review of the amended claim language the rejection made in the previous office action has been withdrawn.
Regarding applicants directed to the rejection of claims under 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Rejection has been updated to address claim amendments, see details below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Velic et al. (US Pub. No. 2017/0304732, hereinafter “Vel”) in further view of in Hoffman et al. (US Pub. No. 20170270663, hereinafter ‘Hoff’).

Regarding independent claim 1 limitations, Val teaches: a method for providing a secondary parameter in a decision support system to supply at least one primary parameter to a user the method comprising:  providing an input data set, the input data set being a shape data set represented by a polygon …; (Vel teaches as depicted in Fig. 1A and 1B, in  0091-0100: FIG. 1 schematically illustrates an embodiment of the system described herein. The system comprises one or more toy objects, a training system and a recognition sys­tem. The training system comprises: an image capturing device 102 [i.e. [i.e. providing an input data set, the input data set being a shape data set represented by a polygon …]; … a training database 105 of annotated digital images [i.e. providing an input data set, the input data set being a shape data set represented by a polygon …] of toy objects taken under various conditions and altered with transformations to ensure significant variance for the training procedure;… The training system may farther comprise a detec­tion module configured to detect one or more toy elements from a digital image…; Examiner notes that Fig.1A-B depicts captured images as object shapes represented by a polygon mesh 

    PNG
    media_image1.png
    355
    476
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    477
    480
    media_image2.png
    Greyscale

And the use of 3D image models, in 0151: The recognition module 521 receives the generated image crops from the 3D [i.e. providing an input data set, the input data set being a shape data set represented by a polygon …] detection module and uses a trained convolutional neural network to correctly classify the toy construction element shown in the image crops… After classifying the image, information about the toy rec­ognized toy construction element (e.g. an identifier identi­fying the type and color of the toy construction element) that is recognized is returned to the 3D detection module 520. In one embodiment, the recognition module 521 outputs a list of possible recognized toy construction elements along with respective confidence scores.; And 0147: The computing device 513 further comprises a storage medium 518 having stored thereon a representation of a trained neural network and a database 519 comprising information about toy construction elements, such as 3D models [i.e. providing an input data set, the input data set being a shape data set represented by a polygon …] and attributes of the toy construction elements,…: Examiner notes in 0158: In the following, different examples of network architectures of deep convolutional neural networks will be described that are suitable for recognizing toy objects. The various embodiments, or combinations thereof, may be used in combination with one or more of the embodiments described above.)
approximating the secondary parameter based on the input data set by using a sub-system, the sub-system being trained by a machine learning mechanism and the secondary parameter being derivable from the shape data set; and providing the secondary parameter. (primary and secondary parameters as recognized class elements derived from the image data set, in 0006: … and a processor configured to execute detection and recognition tasks and so as to identify one or more toy objects [i.e. approximating the secondary parameter based on the input data set by using a sub-system, the sub-system being trained by a machine learning mechanism and the secondary parameter being derivable from the shape data set] by utilizing a convo­lutional classification model [i.e. using a sub-system, the sub-system being trained by a machine learning mechanism] such as a convolutional neural network or a hybrid convolutional classification model.; And in 0042-0043: Some embodiments of a recognition system may comprise a detection module and a recognition module. The detection module may be configured to perform image detection of a captured image so as to detect one or more toy objects in the captured digital image... The recognition module may also be referred to as classification module as it may predict which of a number of predeter­mined classes a depicted toy object belongs to. It will be appreciated that the detection and recognition modules may be integrated into a single module or provided as separate modules. In some embodiments, the detection and recogni­tion sub-processes may be performed iteratively… In some embodiments, the system is configured to recognize a hierarchical toy object, i.e. a toy object including multiple toy construction elements that may be inter-con­nected with each other... In some embodiments, the system may comprise a hierarchy of toy construction elements comprising different classes of elements, e.g. primary elements [i.e. approximating the secondary parameter based on the input data set by using a sub-system], such as figurines, mini-figures, or the like and secondary elements that may be associated, e.g. connected, to the primary elements. Examples of such secondary elements may include acces­sories to a figurine or mini-figure such as weapons, cloth items, tools, etc. Hence, based on the recognition of the individual elements [i.e. and providing the secondary parameter], a composite recognition may be per­formed, e.g. identifying a primary element supplemented with one or more secondary elements, e.g. a knight carrying a sword and a shield; Examiner notes that the claimed parameters are provided to generate a composite recognition.) 
While Vel teaches the object recognition systems for process images representing polygon shape image data sets as noted above. Vel does not expressly disclose the images of the input data set as the input data set being a shape data set represented by a polygon mesh. 
Hoff does expressly teach the images of the input data set as the input data set being a shape data set represented by a polygon mesh. (As  depicted in Fig. 1 and in 0005: … In EP in general, the model of the left atrium is segmented using an automatic segmentation tool from a 3D CT or MRI volume. The 3D model (e.g., shown as a mesh)…; And in 0015-0016: … The classifier or the classifiers is/are, for example, embodied as machine-learning. For training of the classifier or classifiers, for example, deep-learning methods may be used. Such methods are known, for example, from the article by Krizhevsky et al., ImageNet classification with deep convo­lutional neural networks, … For carrying out the method in a simple manner, the three-dimensional mesh takes the form of a triangular mesh. This involves a widely-used and well-known form of the mesh, which is used in computer graphics and is frequently already present for three-dimensional medical datasets of hollow organs or may be easily created. Other forms (e.g., rectangular meshes) may also be used.)

The Vel and Hoff references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and classification techniques using machine learning systems and algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for processing images as three-dimensional mesh datasets using deep neural networks as disclosed by Hoff with the method of developing information retrieval and classification system using deep neural networks as disclosed by Vel.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods disclosed by Hoff and Vel to provide three-dimensional data sets that take the form of a mesh, (Hoff, 0016); Doing so will enable the use of deep neural network classification models that utilize  a widely-used and well-known forms of a mesh, which is used in computer graphics (Hoff, 0015-0016).

Regarding claim 2, the rejection of claim 1 is incorporated and Vel in combination with Hoff further teaches the method of claim 1, wherein the at least one primary parameter includes at least one of a plurality of primary parameters, and the shape data set is extracted from the plurality of primary parameters available to the decision support system. (Vel teaches  in 0042-0043: Some embodiments of a recognition system may comprise a detection module and a recognition module. The detection module may be configured to perform image detection of a captured image so as to detect one or more toy objects in the captured digital image... The recognition module may also be referred to as classification module as it may predict which of a number of predeter­mined classes a depicted toy object belongs to. It will be appreciated that the detection and recognition modules may be integrated into a single module or provided as separate modules. In some embodiments, the detection and recogni­tion sub-processes may be performed iteratively… In some embodiments, the system is configured to recognize a hierarchical toy object [i.e. the shape data set is extracted from the plurality of primary parameters available to the decision support system], i.e. a toy object including multiple toy construction elements [i.e. the plurality of primary parameters available to the decision support system] that may be inter-con­nected with each other... In some embodiments, the system may comprise a hierarchy of toy construction elements comprising different classes of elements, e.g. primary elements [i.e. wherein the at least one primary parameter includes at least one of a plurality of primary parameters, and the shape data set is extracted from the plurality of primary parameters available to the decision support system], such as figurines, mini-figures, or the like and secondary elements that may be associated, e.g. connected, to the primary elements. Examples of such secondary elements may include acces­sories to a figurine or mini-figure such as weapons, cloth items, tools, etc. Hence, based on the recognition of the individual elements. Hence, based on the recognition of the individual elements, a composite recognition may be per­formed,…) 

	Regarding claim 3, the rejection of claim 2 is incorporated and Vel in combination with Hoff further teaches the method of claim 2, wherein the shape data set is extracted from a subset of an image data set. (Vel teaches in 0042: Some embodiments of a recognition system may comprise a detection module and a recognition module. The detection module may be configured to perform image detection of a captured image so as to detect one or more toy objects in the captured digital image. The detection module may thus output one or more part-images, also referred to as crops, each comprising an image of one of the detected toy objects. Alternatively, the detection module may output an indication of one or more regions of interest [i.e. wherein the shape data set is extracted from a subset of an image data set] within the captured image, e.g. region of interest including a poten­tially recognizable toy object. The recognition module may thus receive the one or more part-images or region(s) of interest from the detection module...)
	
	Regarding claim 4, the rejection of claim 1 is incorporated and Vel in combination with Hoff further teaches the method of claim 1, wherein the sub-system includes an input layer, a plurality of hidden layers and an output layer. (Vel teaches in 0030: A convolutional classification model is considered a deep convolutional classification model when it comprises at least four layers [i.e. wherein the sub-system includes an input layer, a plurality of hidden layers and an output layer], i.e. an input layer, an output layer and more than one hidden layers between the input and output layers. In some embodiments, a deep convolutional classi­fication model may even comprise more layers, such as at least 5 layers, such as at least 6 layers. Classification model architectures, e.g. convolutional neural network architec­tures, comprising between 10 and 50 layers, such as between 12 and 40 layers, such as between 13 and 35 layers have been found particularly useful. )

Regarding claim 5, the rejection of claim 4 is incorporated and Vel in combination with Hoff further teaches the method of claim 4, wherein the shape data set is prepared for providing the shape data set to the input layer. (Vel teaches in 0031: In some embodiments, the input layer of the con­volutional classification model represents an array of image pixels where each image pixel is represented by one or more values, each value representing a respective input channel. The input layer may thus be adapted to receive m*n*c input values [i.e. wherein the shape data set is prepared for providing the shape data set to the input layer], where m and n are integer nun1bers larger than I and c is an integer larger or equal to 1, where m represents the height and n the width of a two-dimensional input image, measured in numbers of pixels. Each image pixel may represent one or more values as defined by the number of channels c…; And in 0019: … Hence, the training process may com­prise a data augmentation process [i.e. wherein the shape data set is prepared for providing the shape data set to the input layer] in which every image from the training database can be used to artificially generate more images through image processing steps like various distortions including but not limited to horizontal or vertical flipping, skewing (perception transform), resizing, rotating, colour intensity change, masking, modification of back­ground portions, and/or cropping…; Alternatively in 0042: …The recognition module may thus receive the one or more part-images or region(s) [i.e. wherein the shape data set is prepared for providing the shape data set to the input layer] of interest from the detection module. The recognition module may be configured to use a trained neural network model or other classification model to recognize the detected one or more toy objects that are detected in a new, previously unseen image in a real time, e.g. in the part-image(s) or region(s) of interest identified by the detection module. The recognition module may also be referred to as classification module as it may predict which of a number of predeter­mined classes a depicted toy object belongs to….)

Regarding claim 6, the rejection of claim 5 is incorporated and Vel in combination with Hoff further teaches the method of claim 5, wherein the shape data set is prepared by sampling. (Vel teaches in 0019: … Hence, the training process may com­prise a data augmentation process  in which every image from the training database can be used to artificially generate more images through image processing steps like various distortions including but not limited to horizontal or vertical flipping, skewing (perception transform), resizing, rotating, colour intensity change, masking, modification of back­ground portions, and/or cropping [i.e. wherein the shape data set is prepared by sampling.]…; Alternatively in 0042: …The recognition module may thus receive the one or more part-images or region(s) of interest from the detection module. The recognition module may be configured to use a trained neural network model or other classification model to recognize the detected one or more toy objects that are detected in a new, previously unseen image in a real time, e.g. in the part-image(s) or region(s) of interest identified by the detection module [i.e. wherein the shape data set is prepared by sampling]. The recognition module may also be referred to as classification module as it may predict which of a number of predeter­mined classes a depicted toy object belongs to….)
Regarding claim 7, the rejection of claim 4 is incorporated and Vel in combination with Hoff  further teaches the method of claim 4, further comprising: transforming  the shape data set to an intermediate image data set; and providing the intermediate image data set to the input layer. (Vel teaches in 0031: In some embodiments, the input layer of the con­volutional classification model represents an array of image pixels where each image pixel is represented by one or more values, each value representing a respective input channel. The input layer may thus be adapted to receive m*n*c input values [i.e. transforming  the shape data set to an intermediate image data set; and providing the intermediate image data set to the input layer ], where m and n are integer numbers larger than I and c is an integer larger or equal to 1, where m represents the height and n the width of a two-dimensional input image, measured in numbers of pixels…)

Regarding claim 8, the rejection of claim 1 is incorporated and Vel in combination with Hoff  further teaches the method of claim 1, wherein the trained sub-system includes more than 5 hidden layers. (Vel teaches in 0030: A convolutional classification model is considered a deep convolutional classification model when it comprises at least four layers, i.e. an input layer, an output layer and more than one hidden layers between the input and output layers. In some embodiments, a deep convolutional classi­fication model may even comprise more layers, such as at least 5 layers, such as at least 6 layers. Classification model architectures, e.g. convolutional neural network architec­tures, comprising between 10 and 50 layers [i.e. wherein the trained sub-system includes more than 5 hidden layers], such as between 12 and 40 layers, such as between 13 and 35 layers have been found particularly useful…)

Regarding claim 9, the rejection of claim 1 is incorporated and Vel in combination with Hoff further teaches the method of claim 1, wherein the secondary parameter is provided while the decision support system is running. (Vel teaches in 0042-0043: Some embodiments of a recognition system may comprise a detection module and a recognition module. The detection module may be configured to perform image detection of a captured image so as to detect one or more toy objects in the captured digital image... The recognition module may also be referred to as classification module as it may predict which of a number of predeter­mined classes a depicted toy object belongs to. It will be appreciated that the detection and recognition modules may be integrated into a single module or provided as separate modules. In some embodiments, the detection and recogni­tion sub-processes may be performed iteratively… In some embodiments, the system is configured to recognize a hierarchical toy object, i.e. a toy object including multiple toy construction elements that may be inter-con­nected with each other... In some embodiments, the system may comprise a hierarchy of toy construction elements comprising different classes of elements, e.g. primary elements, such as figurines, mini-figures, or the like and secondary elements that may be associated, e.g. connected, to the primary elements. Examples of such secondary elements may include acces­sories to a figurine or mini-figure such as weapons, cloth items, tools, etc. Hence, based on the recognition of the individual elements, a composite recognition [i.e. wherein the secondary parameter is provided while the decision support system is running] may be per­formed, e.g. identifying a primary element supplemented with one or more secondary elements [i.e. including claimed secondary parameter], e.g. a knight carrying a sword and a shield.; Examiner notes that the parameter are provided to generate a composite recognition with the object recognition decision system is running.)  

Regarding claim 10, the rejection of claim 1 is incorporated and Vel in combination with Hoff  further teaches the method of claim 1, wherein the secondary parameter is provided together with the at least one primary parameter. (Vel teaches in 0042-0043: Some embodiments of a recognition system may comprise a detection module and a recognition module. The detection module may be configured to perform image detection of a captured image so as to detect one or more toy objects in the captured digital image... The recognition module may also be referred to as classification module as it may predict which of a number of predeter­mined classes a depicted toy object belongs to. It will be appreciated that the detection and recognition modules may be integrated into a single module or provided as separate modules. In some embodiments, the detection and recogni­tion sub-processes may be performed iteratively… In some embodiments, the system is configured to recognize a hierarchical toy object, i.e. a toy object including multiple toy construction elements that may be inter-con­nected with each other... In some embodiments, the system may comprise a hierarchy of toy construction elements comprising different classes of elements, e.g. primary elements, such as figurines, mini-figures, or the like and secondary elements that may be associated, e.g. connected, to the primary elements. Examples of such secondary elements may include acces­sories to a figurine or mini-figure such as weapons, cloth items, tools, etc. Hence, based on the recognition of the individual elements, a composite recognition [i.e. wherein the secondary parameter is provided together with the at least one primary parameter] may be per­formed, e.g. identifying a primary element [i.e. at least one primary parameter] supplemented with one or more secondary elements [i.e. including claimed secondary parameter], e.g. a knight carrying a sword and a shield.; Examiner notes that the parameter are provided to generate a composite recognition with the object recognition decision system is running.)  

Regarding claims 13, 14 and 15 limitations, Vel teaches respectively, a decision support system, configured for performing the method of claim 1; a device for providing a secondary parameter in a decision support system to supply a primary parameter to the user, the device comprising: one or more processors; and a memory storing executable instructions that, when executed by one or more processors, cause the one or more processors to, to perform the method of claim 1; A non-transitory computer-readable medium, storing executable instructions that, when executed, cause a processor to perform the method of claim 1. (in 0113-0115: It will be appreciated that the recognition system and the training system [i.e. a decision support system, configured for performing the method of claim 1; a device for providing a secondary parameter in a decision support system to supply a primary parameter to the user, the device comprising: one or more processors; and a memory storing executable instructions that, when executed by one or more processors, cause the one or more processors to, to perform the method of claim 1; A non-transitory computer-readable medium, storing executable instructions that, when executed, cause a processor to perform the method of claim 1] may be combined in a single data processing system. The recognition system and the training system may share one or more components, e.g. a common image capturing device, one or more common processors [i.e. … the device comprising: one or more processors; and a memory storing executable instructions that, when executed by one or more processors, cause the one or more processors to, … A non-transitory computer-readable medium, storing executable instructions that, when executed, cause a processor to perform the method of claim 1], common software modules… The recognition system may e.g. be implemented by a mobile application or a program executed on a client computer or other client device, thus eliminating the need of an internet or other network connection… The training system may be implemented on any suitable data processing system, such a system comprising one or more central processing units (CPUs), graphics processing units (one or more GPUs), on computer clusters or grids (e.g. using distributed learning processes), etc…; And in 0056: In particular, according to one aspect, disclosed herein is a computer program en-coded on a computer readable medium [i.e. … the device comprising:…and a memory storing executable instructions that, when executed by one or more processors, cause the one or more processors to, … A non-transitory computer-readable medium, storing executable instructions that, when executed, cause a processor to perform the method of claim 1], such as a disk drive or other memory device. The computer program includes an executable com­puter program code configured to instruct a data processing system to perform steps for training and/or for recognition and object recognition described herein….)
The rejection of claim 1 limitations are incorporated into the rejects of claims 13, 14 and 15 limitations.

Regarding claim 16, the rejection of claim 1 is incorporated. While Vel teaches the object detection and recognition system for detecting structure/sub-components in captured image data with shaped objects, as disclosed above. Vel does not expressly disclose the use of medical image dataset, wherein the decision support system is a clinical decision support system. 
Hoff teaches the use of medical image dataset, wherein the decision support system is a clinical decision support system. (in 0009: The method for automatic recognition of at least one anatomical landmark in a hollow organ of a patient includes providing a medical image dataset [i.e. wherein the decision support system is a clinical decision support system.] of the hollow organ. A three-dimensional (3D) mesh of the surface of the hollow organ is established or provided from the image dataset…; And in 0015: For training of the classifier or classifiers, for example, deep-learning methods may be used. Such methods are known, for example, from the article by Krizhevsky et al., ImageNet classification with deep convo­lutional neural networks, Advances in neural information processing systems, p. 1097 ff., 2012.;)
The Vel and Hoff references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and classification techniques using machine learning systems and algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for processing medical images for automatic recognition task using deep neural networks as by Hoff with the method of developing information retrieval and classification system using deep neural networks as disclosed by Vel.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods disclosed by Hoff and Vel to prepare therapy planning when performing medical procedure, (Hoff, 0003); Doing so allows medical support for avoiding injuries during medical procedures (Hoff, 0003).

Regarding claim 17, the rejection of claim 1 is incorporated and Vel in combination with Hoff further teaches the method of claim 1, wherein the machine learning mechanism is a deep learning mechanism.  ( Vel teaches in 0011: In particular, as the training process may be com­putationally demanding, the training process may be per­formed by a suitably powerful processor, such as a GPU. Accordingly, according to some embodiments, the training system comprises a graphics processing unit (GPU) config­ured to perform a process of training a deep convolutional classification model [i.e. wherein the machine learning mechanism is a deep learning mechanism]…)

Regarding claim 18, the rejection of claim 2 is incorporated and Vel in combination with Hoff further teaches the method of claim 2, wherein the shape data set is automatically extracted from the plurality of primary parameters available to the decision support system. (Vel teaches  in 0042-0043: Some embodiments of a recognition system may comprise a detection module and a recognition module. The detection module may be configured to perform image detection of a captured image so as to detect one or more toy objects in the captured digital image... The recognition module may also be referred to as classification module as it may predict which of a number of predeter­mined classes a depicted toy object belongs to. It will be appreciated that the detection and recognition modules may be integrated into a single module or provided as separate modules. In some embodiments, the detection and recogni­tion sub-processes may be performed iteratively… In some embodiments, the system is configured to recognize a hierarchical toy object [i.e. wherein the shape data set is automatically extracted from the plurality of primary parameters available to the decision support system], i.e. a toy object including multiple toy construction elements [i.e. the plurality of primary parameters available to the decision support system] that may be inter-con­nected with each other... In some embodiments, the system may comprise a hierarchy of toy construction elements comprising different classes of elements, e.g. primary elements, such as figurines, mini-figures, or the like and secondary elements that may be associated, e.g. connected, to the primary elements. Examples of such secondary elements may include acces­sories to a figurine or mini-figure such as weapons, cloth items, tools, etc. Hence, based on the recognition of the individual elements. Hence, based on the recognition of the individual elements, a composite recognition may be per­formed,…) 


Regarding claim 19, the rejection of claim 5 is incorporated and Bach and in combination with Das further teaches the method of claim 5, , further comprising: transforming  the shape data set to an intermediate image data set; and providing the intermediate image data set to the input layer. (Vel teaches in 0031: In some embodiments, the input layer of the con­volutional classification model represents an array of image pixels where each image pixel is represented by one or more values, each value representing a respective input channel. The input layer may thus be adapted to receive m*n*c input values [i.e. transforming  the shape data set to an intermediate image data set; and providing the intermediate image data set to the input layer ], where m and n are integer numbers larger than I and c is an integer larger or equal to 1, where m represents the height and n the width of a two-dimensional input image, measured in numbers of pixels…)

Regarding claim 20, the rejection of claim 8 is incorporated and Vel in combination with Hoff  and Li further teaches the method of claim 8, wherein the trained sub-system includes more than 10 hidden layers. (Vel teaches in 0030: A convolutional classification model is considered a deep convolutional classification model when it comprises at least four layers, i.e. an input layer, an output layer and more than one hidden layers between the input and output layers. In some embodiments, a deep convolutional classi­fication model may even comprise more layers, such as at least 5 layers, such as at least 6 layers. Classification model architectures, e.g. convolutional neural network architec­tures, comprising between 10 and 50 layers [i.e. wherein the trained sub-system includes more than 10 hidden layers], such as between 12 and 40 layers, such as between 13 and 35 layers have been found particularly useful…)


	
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Velic et al. (US Pub. No. 2017/0304732, hereinafter “Vel”) in further view of in Hoffman et al. (US Pub. No. 20170270663, hereinafter ‘Hoff’), and in view further of Smith (US Pub. No. 2018/0322660).

Regarding claim 11, the rejection of claim 1 is incorporated and Vel in combination with Hoff  further teaches the method of claim 1,further comprising: training the sub-system is based on a plurality of training shape data sets in an … mode. (Vel teaches in 0026: During some embodiments of the training process, each of at least a subset of the images [i.e. training the sub-system is based on a plurality of training shape data sets in an … mode] from the training database is used as an input to the convolutional neural network and the output is calculated to determine how close or far off the proper object recognition network is. Then the error of the network is propagated back-wards throughout the network and modifications of the network's parameters are done by using a suitable optimization method…) 
While Vel teaches the training processing using the claimed data sets as noted previously. Bach does not expressly teach the training process as part of an offline stage as claimed: training … based on … data sets in an offline mode.
Smith does expressly teach claim 11 limitation, training … based on … data sets in an offline mode. (In 0051- 0053: In one embodiment, the training data 406 may include a plurality of images for the same specimen (e.g., a particle, tissue, cell, or any other object or material captured in a sample)... Once the network or machine learning algorithm 402 is trained, the network or machine learning algorithm 402 may be used to identify or predict the type of particle within an image. For example, an unclassified image 410 (or previously classified image with the classification informa­tion removed) is provided to the network or machine learning algorithm 402 and the network or machine learning algorithm 402 outputs a classification 412… In one embodiment, both offline [i.e. training … based on … data sets in an offline mode] and online training of the network or machine learning algorithm 402 may be performed. …)
The Smith, Hoff, and Vel references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and classification techniques using machine learning systems and algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for developing data processing and recognition algorithms using deep neural networks using an offline training process mode as disclosed by Smith with the method of developing information retrieval and classification using deep neural networks as collectively disclosed by Hoff and Vel.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods in Smith, Hoff, and Vel for developing a classification system for classifying image data including a particular type of particle within regions of the image using deep neural networks (Smith, 0018). Doing so will enable developing systems, methods, and platforms that allows for changes to the classifications for specific particles or images to be tracked, (Smith, 0020). Tracked classifications help provide additional data about the accuracy of classifications, (Smith, 0020).

Regarding claim 12, the rejection of claim 1 is incorporated and Vel in combination with Hoff  and Smith further teaches the method of claim 1, further comprising: calculating the secondary parameter in a … mode. (Vel teaches in 0042-0043: Some embodiments of a recognition system may comprise a detection module and a recognition module… In some embodiments, the detection and recogni­tion sub-processes may be performed iteratively… In some embodiments, the system is configured to recognize a hierarchical toy object, i.e. a toy object including multiple toy construction elements that may be inter-con­nected with each other... In some embodiments, the system may comprise a hierarchy of toy construction elements [i.e. calculating the secondary parameter in a … mode] comprising different classes of elements, e.g. primary elements, such as figurines, mini-figures, or the like and secondary elements that may be associated, e.g. connected, to the primary elements. Examples of such secondary elements [i.e. calculating the secondary parameter in a … mode] may include acces­sories to a figurine or mini-figure such as weapons, cloth items, tools, etc. Hence, based on the recognition of the individual elements. Hence, based on the recognition of the individual elements, a composite recognition may be per­formed,…; And claimed parameter learned during training in 0060-0061: creating a learning database of digital images containing toy elements; learning from captured images with a goal to be able to recognize toy element [i.e. calculating the secondary parameter in a … mode] if present on an image; ) 
While Vel teaches the training processing using the claimed data sets as noted previously. Bach does not expressly teach the training process as part of an offline stage as claimed: training … based on … data sets in an offline mode.
Smith does expressly teach claim 11 limitation, training … based on … data sets in an offline mode. (In 0051- 0053: In one embodiment, the training data 406 may include a plurality of images for the same specimen (e.g., a particle, tissue, cell, or any other object or material captured in a sample)... Once the network or machine learning algorithm 402 is trained, the network or machine learning algorithm 402 may be used to identify or predict the type of particle within an image. For example, an unclassified image 410 (or previously classified image with the classification informa­tion removed) is provided to the network or machine learning algorithm 402 and the network or machine learning algorithm 402 outputs a classification 412… In one embodiment, both offline [i.e. training … based on … data sets in an offline mode] and online training of the network or machine learning algorithm 402 may be performed. …)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Smith, Hoff, and Vel for the same reasons disclosed above.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Velic et al. (US Pub. No. 2017/0304732, hereinafter “Vel”) in further view of in Hoffman et al. (US Pub. No. 20170270663, hereinafter ‘Hoff’), and in view further of Sharma et al (US Pub. No. 2015/0112182, hereinafter ‘Shar’).

Regarding claim 21, the rejection of claim 1 is incorporated and Vel in combination with Hoff  teaches the recognition system for detecting observation elements/features using deep neural networks as discussed above. Vel and Hoff does not expressly teach detecting observation elements/features (e.g. observation parameters) using deep neural networks, wherein the secondary parameter is a hemodynamic parameter or liver volume. Shar does expressly teach detecting observation elements/features (e.g. observation parameters) using deep neural networks, wherein the secondary parameter is a hemodynamic parameter or liver volume. (Shar taches in 0005: …Embodiments of the present invention provide a data-driven, statistical methods to calcu­late one or more hemodynamic indices [i.e. wherein the secondary parameter is a hemodynamic parameter …], such as fractional flow reserve (FFR), coronary flow reserve (CFR), instanta­neous wave-free ratio (IFR), hyperemic stress reserve (HSR), basal stenosis resistance (BSR), and index of microcircula­tory resistance (IMR), from input parameters including one or more of anatomical, functional, diagnostics, molecular, and demographic information from an individual patient, or directly from medical image data…)
The Shar, Hoff, and Vel references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and classification techniques using machine learning systems and algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for developing data processing and recognition algorithms using deep neural networks using medical image datasets as disclosed by Shar with the method of developing information retrieval and classification using deep neural networks as collectively disclosed by Hoff and Vel.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods in Shar, Hoff, and Vel for developing a classification system for classifying image data using machine learning of medical images data to help support medical assessment  (Shar, 0002). Doing so will enable developing non-invasive functions based on the machine learning from medical data images (Shar, 0002).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as listed below:
Georgescu et al. (US Pub. No. 2015/0238148): processing image data using deep neural networks for retrieving and classifying regions and objections with image data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/O.O.A./              Examiner, Art Unit 2129                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129